UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZELMAN ROACH, a/k/a Zabo Roach, a/k/a Zelman Rosch,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:05-cr-00207-JAG-1)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zelman Roach, Appellant Pro Se. David Thomas Maguire, Elizabeth
Wu, Assistant United States Attorneys, Michael C. Wallace, Sr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zelman   Roach     appeals      the   district     court’s    order

denying   his     motion   for    reduction     of   sentence   pursuant     to   18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.           Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     United States v. Roach, No. 3:05-cr-00207-JAG-1 (E.D.

Va. Dec. 20, 2012).        We dispense with oral argument because the

facts    and    legal   contentions      are   adequately   presented       in    the

materials      before   this     court   and   argument   would    not   aid      the

decisional process.



                                                                         AFFIRMED




                                          2